Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s submission of response was received on 09/22/2022.  Presently claims 1-9 are pending.

Response to Arguments
Applicant's arguments filed 09/22/2022 with respect to the prior arts of Ehrenpfort (EP1266563A1) and Arnold (EP1508268A1) have been fully considered but they are not persuasive.
Applicant argued that the prior arts of Ehrenpfort does not disclose the new amended claim 1.
In response to this argument, the prior art of Ehrenpfort does not explicitly disclose the retaining roller disposed within and protruding into the opening; 
However, the retaining roller of (figs.1-3: the roller (45) of the element (26)) is pivoted about the axis of the rotation (37)) (paragraph 0029), so the element (45)) can be protruding into the opening as desired;
Therefore, Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the retaining roller of the apparatus of Ehrenpfort to positioned as desired, including  the retaining roller disposed within and protruding into the opening in order to prevent damage to the round bale (Ehrenpfort: paragraph 31), since it has been held that combining prior art elements according to known methods to yield predictable results requires only routine skill in the art. [KSR Int’l Co. v. Teleflex Inc., 127 S.Ct. 1727, 1742, 82 USPQ2d 1385, 1396 (2007)].  
Accordingly, this argument is not persuasive.

Applicant argued that “the combination of the Arnold reference as modified by the Ehrenpfort reference fails to teach and/or disclose "the retaining roller disposed within and protruding into the opening between the housing part and the ejection flap when the retaining roller is disposed in the working position" as required by claim 1. Applicant submits that claim 1 is not obvious based on the combination of the Arnold reference as modified by the Ehrenpfort reference”.
In response to this argument, this is incorrect because the prior art of Arnold discloses: 
the stopping device (32, corresponding to the retaining device) is pivoted about the axis of the rotation (37); 
the stopping device (32) is arranged between the elements (15) and (16)
in the working the stopping device (32) can be positioned at obtuse angle (between 90° and 180°) with respect to the elements (15) and (16) (paragraphs 211-217); 
so, if the stopping device (32) is positioned at an angle between 90° to about 120° it will be resulted to the stopping device (32) protruding into the opening;
Accordingly, this argument is not persuasive.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-6 and 8-9 is rejected under 35 U.S.C. 103 as being unpatentable over Ehrenpfort (EP1266563A1).
Regrading claim 1, Ehrenpfort discloses around baler (abstract) comprising: 
a housing having a housing part (figs.1 and 3-4: (6)) and an ejection flap (figs.1 and 3-4: (10)) pivotably mounted on the hosing part for rotation about a bearing axis (fig.1: (7)) between a closed position (fig.1) and an open position (fig.4); 
a drivable pressing means (fig.1: (5)) allocated to the housing part (figs.1 and 3-4: (6)) and the ejection flap (figs.1 and 3-4: (10)) and defining a pressing chamber (fig.1: (4)) for forming a round bale when the ejection flap is disposed in the closed position; 
wherein the housing part and the ejection flap define an opening (figs.3-4: the opening of the element (10) to eject bale (9)) therebetween when the ejection flap is disposed in the open position (fig.4), 
with the opening having a dimension that is adjustable based on a position of the ejection flap relative to the housing part (paragraph 0029 and figs.1 and 3-4); 
wherein the housing part includes a retaining roller (figs.1-3: the roller (45) of the element (26)) moveably attached to the housing part and moveable relative to the housing part between a resting position (fig.1: (32)) and a working position (figs.3-4: (22)) (paragraphs 0030-0031), 
with the retaining roller disposed within the opening between housing part and the ejection flap when the retaining roller (fig.1: the roller (45) of the element (26)) is disposed in the working position to engage and support the round bale (fig.4), and 
with the retaining roller disposed outside of the opening when the retaining roller (fig.1: the roller (45) of the element (26)) is disposed in the resting position such that the ejection flap is moveable into and out of the closed position (fig.1).

Ehrenpfort does not explicitly disclose the retaining roller disposed within and protruding into the opening; 
However, the retaining roller of (figs.1-3: the roller (45) of the element (26)) is pivoted about the axis of the rotation (37)), so the element (45)) can be protruding into the opening as desired;
Therefore, Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the retaining roller of the apparatus of Ehrenpfort to positioned as desired, including  the retaining roller disposed within and protruding into the opening in order to prevent damage to the round bale (Ehrenpfort: paragraph 31), since it has been held that combining prior art elements according to known methods to yield predictable results requires only routine skill in the art. [KSR Int’l Co. v. Teleflex Inc., 127 S.Ct. 1727, 1742, 82 USPQ2d 1385, 1396 (2007)].  

Regrading claim 2, Ehrenpfort discloses comprising an actuator (figs.1-2: (31)) interconnecting the housing part and the retaining roller, wherein the actuator is extendable and retractable to move the retaining roller between the resting position and the working position (paragraph 0032).  

Regrading claim 3, Ehrenpfort discloses wherein the retaining roller (fig.1: the roller (45) of the element (26)) is moveable between the resting position and the working position based on a position of the ejection flap (paragraph 0029: the sensor (35) to sense the position of the element (10) and send signal to the controller (34) to control the position of the element (26)).  

Regrading claim 4, Ehrenpfort discloses further comprising a position sensor attached to one of the housing part or the ejection flap, and operable to sense a position of the ejection flap relative to the housing part, wherein the retaining roller is moveable between the resting position and the working position based on a position of the ejection flap sensed by the position sensor (paragraph 0029: the sensor (35) to sense the position of the element (10) “ for example 200 of fig.3” and send signal to the controller (34) to control the position of the element (26) “roller (45) of the element (26)”).  



Regrading claim 5, Ehrenpfort discloses wherein the position sensor is an angle sensor operable to sense an angle between the ejection flap and the housing part (paragraph 0029: the sensor (35) to sense the position of the element (10) “for example 200 of fig.3” and send signal to the controller (34) to control the position of the element (26) “roller (45) of the element (26)”)

Ehrenpfort does not disclose wherein the position sensor is a distance sensor operable to sense a distance between the ejection flap and the housing part;
However, the distance can be calculated for giving angle.  

    PNG
    media_image1.png
    433
    854
    media_image1.png
    Greyscale













Further, the Applicant disclose the angle sensor or distance sensor can be used,
The Applicant disclose using either the angle sensor or the distance sensor to achieve the same purpose, there is no an advantage to use the distance sensor instated of the angle sensor (Applicant’s specification paragraph 00106);
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to substitute angle sensor of Ehrenpfort by any equivalent sensor including a distance sensor, since it has held that “the mere fact that phthalocyanine and selenium function as equivalent photoconductors in the claimed environment was not sufficient to establish that one would have been obvious over the other". In Smith v. Hayashi, 209 USPQ 754 (Bd. of Pat. Inter. 1980).

Regrading claim 6, Ehrenpfort discloses wherein the position sensor is an angle sensor operable to sense an angle between the ejection flap and the housing part (paragraph 0029: the sensor (35) to sense the position of the element (10) “for example 200 of fig.3” and send signal to the controller (34) to control the position of the element (26) “roller (45) of the element (26)”).  

Regrading claim 8, Ehrenpfort discloses further compromising a drive arrangement operable to rotate the drivable pressing means (paragraph 0025: drivable baling elements (fig.1: (5)), and 
wherein the retaining roller is disconnected from the drive arrangement (the roller (45) of the element (26), the element (26) is movable by the cylinder (31) independently from drivable baling elements (fig.1: (5)).  

Regrading claim 9, Ehrenpfort discloses further comprising a pivot lever (fig.2: (28)) interconnecting the retaining roller (the roller (45) of the element (26) and the housing part (figs.1-2: the element (2) of the element (1)), with the actuator (fig.1: (31)) interconnecting the housing part and the pivot lever to rotate (fig.2: (30)) the pivot lever relative to the housing part.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Ehrenpfort (EP1266563A1) in view of Goeweil (EP3162187A1 attached NPL, English Machine translation).
Regrading claim 7, wherein the drivable pressing means includes a plurality of pressing rollers (fig.1: (5));
Ehrenpfort does not disclose with one of the plurality of pressing rollers attached to the ejection flap immediately adjacent the opening and uncouplable from a drive arrangement to allow free rotation. 

Goeweil teaches a round baler (paragraph 13 and figs.1-2), comprising:
a housing having a housing part (fig.2: (3)) and an ejection flap (fig.2: (4)) pivotably mounted on the hosing part for rotation about a bearing axis (fig.2: (5)) between a closed position (fig.1) and an open position (fig.2) (paragraphs 94-99);
a drivable pressing means (figs.1-2: (6-7)) allocated to the housing part and the ejection flap and defining a pressing chamber for forming a round bale (fig.2: (8)) when the ejection flap is disposed in the closed position (paragraphs 118-128);
wherein the drivable pressing means (figs.1-2: (6-7)) includes a plurality of pressing rollers (figs.1-2: (6)), with one of the plurality of pressing rollers (fig.2: (7)) attached to the ejection flap immediately adjacent the opening and uncouplable from a drive arrangement to allow free rotation (paragraph 132).

Both of the prior arts of Ehrenpfort and Goeweil are related to a round baler;
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Ehrenpfort to have the drivable pressing means includes one of the plurality of pressing rollers attached to the ejection flap immediately adjacent the opening and uncouplable from a drive arrangement to allow free rotation as taught by Goeweil in order to avoid the additional tensile stresses of the casing encasing the round bale (Goeweil: paragraph 132), since it has been held that combining prior art elements according to known methods to yield predictable results requires only routine skill in the art. [KSR Int’l Co. v. Teleflex Inc., 127 S.Ct. 1727, 1742, 82 USPQ2d 1385, 1396 (2007)].  

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Arnold (EP1508268A1 attached NPL, English Machine translation) in view of Ehrenpfort (EP1266563A1).
Regrading claim 1, Arnold discloses a round baler (paragraph 13 and fig.1) comprising: 
a housing having a housing part (fig.1: (1)) and an ejection flap (fig.1: (3)) pivotably mounted on the hosing part for rotation about a bearing axis (fig.1: (4)) between a closed position and an open position (paragraphs 155-166 and 227-231); 
a drivable pressing means (fig.1: (8)) allocated to the housing part and the ejection flap and defining a pressing chamber (fig.1: (7)) for forming a round bale when the ejection flap is disposed in the closed position; 
wherein the housing part and the ejection flap define an opening therebetween when the ejection flap is disposed in the open position (fig.1: the opening to eject bale (13)), with the opening having a dimension that is adjustable based on a position of the ejection flap relative to the housing part (paragraph 227); 
wherein the housing part includes a retaining device (fig.1:(32)) moveably attached to the housing part and moveable relative to the housing part between a resting position (fig.1: (40)) and a working position (fig.1: (41)), 
with the retaining device disposed within and protruding into the opening  between the housing part and the ejection flap when the retaining device is disposed in the working position (fig.1: (41)) to engage and support the round bale (paragraphs 211-217: the element (32) is pivoted about the axis of the rotation (37) to be positioned at obtuse angle; if the stopping device (32) is positioned at an angle between 90° to about 120° it will be resulted to the stopping device (32) protruding into the opening) (paragraphs 211-217 and 241-242), and 
with the retaining roller disposed outside of the opening when the retaining roller is disposed in the resting position (fig.1: (40)) such that the ejection flap is moveable into and out of the closed position (paragraphs 217 241-242).  

Arnold does not disclose wherein the housing part includes a retaining roller.
Ehrenpfort teaches around baler (abstract) comprising: 
a housing having a housing part (figs.1 and 3-4: (6)) and an ejection flap (figs.1 and 3-4: (10)) pivotably mounted on the hosing part for rotation about a bearing axis (fig.1: (7)) between a closed position (fig.1) and an open position (fig.4); 
a drivable pressing means (fig.1: (5)) allocated to the housing part (figs.1 and 3-4: (6)) and the ejection flap (figs.1 and 3-4: (10)) and defining a pressing chamber (fig.1: (4)) for forming a round bale when the ejection flap is disposed in the closed position; 
wherein the housing part and the ejection flap define an opening (figs.3-4: the opening of the element (10) to eject bale (9)) therebetween when the ejection flap is disposed in the open position (fig.4), 
with the opening having a dimension that is adjustable based on a position of the ejection flap relative to the housing part (paragraph 0029 and figs.1 and 3-4); 
wherein the housing part includes a retaining roller (figs.1-3: the roller (45) of the element (26)) moveably attached to the housing part and moveable relative to the housing part between a resting position (fig.1: (32)) and a working position (figs.3-4: (22)) (paragraphs 0030-0031), 
with the retaining roller disposed within the opening between housing part and the ejection flap when the retaining roller (fig.1: the roller (45) of the element (26)) is disposed in the working position to engage and support the round bale (fig.4), and 
with the retaining roller disposed outside of the opening when the retaining roller (fig.1: the roller (45) of the element (26)) is disposed in the resting position such that the ejection flap is moveable into and out of the closed position (fig.1).

Both of the prior arts of Arnold and Ehrenpfort are related to a round baler;
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to replace the retaining device of   the apparatus of Arnold by a retaining roller as taught by Ehrenpfort in order to prevent damage to the round bale  (Ehrenpfort: paragraph 31), since it has been held that combining prior art elements according to known methods to yield predictable results requires only routine skill in the art. [KSR Int’l Co. v. Teleflex Inc., 127 S.Ct. 1727, 1742, 82 USPQ2d 1385, 1396 (2007)].  


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED S ALAWADI whose telephone number is (571)272-2224. The examiner can normally be reached 06:00 am- 04:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Eiseman can be reached on (571) 270-3818. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MOHAMMED S. ALAWADI/Examiner, Art Unit 3725                                                                                                                                                                                                        
/ADAM J EISEMAN/Supervisory Patent Examiner, Art Unit 3725